Citation Nr: 0607464	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  98-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  What evaluation is warranted from January 20, 1998 to 
August 29, 2002 for a skin disorder, described as 
Pseudofolliculitis Barbae (PFB) of the face.

2.  What evaluation is warranted from August 30, 2002 for a 
skin disorder, described as Pseudofolliculitis Barbae (PFB) 
of the face.

3.  Entitlement to a rating in excess of 10 percent for right 
hip tendonitis.

4.  Entitlement to a total disability evaluation based on 
individual unemployability resulting from service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active service from January 1979 to October 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 1999 and August 2001, the Board remanded this case 
for development of the medical evidence.  Subsequently, the 
case was again remanded in July 2003 to obtain Social 
Security Administration decision records.  

A February 2002 rating decision granted service connection 
for PFB of the face, and assigned a 10 percent rating 
effective from January 20, 1998.  By rating action in March 
2005, this rating was increased to 30 percent from August 30, 
2002, the effective date of the new rating criteria for skin 
disorders.

By letter dated in October 2005, the veteran was informed 
that his attorney R. Edward Bates was no longer authorized to 
represent veterans in claims before the Board.  In a November 
2005 letter, the veteran informed the Board that he chose to 
represent himself in this appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the claim for a 
higher evaluation for PFB of the face was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies to 
this issue.  Hence, the Board has restyled this rating 
question in accordance with the Fenderson doctrine.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  As to 
entitlement to a TDIU, this issue is deferred pending 
completion of the development to be undertaken.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).


FINDINGS OF FACT

1.  For the period from January 20, 1998, to August 29, 2002, 
the veteran's PFB was not manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.

2.  Since August 30, 2002, the veteran's PFB affects 
approximately 28 percent of the exposed areas of his body; it 
does not require systemic therapy such as corticosteroids or 
other immunosuppressive drugs; and does not result in four or 
five characteristics of disfigurement, as defined by VA 
rating criteria.


CONCLUSIONS OF LAW

1.  For the period from January 20,1998, to August 29, 2002, 
the criteria for a rating in excess of 10 percent for PFB 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Codes 7800, 7806, 7814 (2003).

2.  For the period since August 30, 2002, the criteria for a 
rating in excess of 30 percent for facial PFB have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 
7800, 7806, 7814 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an October 2003 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, he was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis.   

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  Further, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

The schedular criteria by which dermatological disorders are 
rated changed during the pendency of this appeal.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (effective August 30, 
2002) now codified at 38 C.F.R. § 4.118 (2005).  Since these 
changes in law occurred while the appeal was pending, the 
Board must apply the old regulation only to the period prior 
to the effective date of the new regulation, and the new 
regulation only to the period following the effective date of 
the regulation. Kuzma v. Principi, 341 F.3d 1327 (Fed.Cir. 
2003).

A February 2002 rating decision granted service connection 
for PFB of the face and assigned a 10 percent rating 
effective from January 20, 1998.   

At a December 2001 VA physical examination, the examiner 
noted that the veteran was first diagnosed with PFB in 
service in 1979.  He currently had a beard.  There was 
scarring of the facial area on close examination. and 
pockmarks of the face and the beard area. The area below the 
neckline and jaw line seemed to have the most ingrown hairs.  
The veteran did not itch but did have occasional pain and 
discomfort due to ingrown facial hair.  The examiner opined 
it was a continuation of the PFB the veteran had in service. 

A January 2005 VA examination revealed continued PFB of the 
face and neck.  The veteran was not on any medication, 
corticosteroids, or other immunosuppressant drugs for his 
skin condition in the past 12 months.  He had not undergone 
intensive light therapy, "UVP," or psorden ultraviolet 
light therapy.  The examiner noted no sign of infection.  
Twenty-eight percent of the facial skin was involved, and the 
disorder particularly affected the cheeks and neck.  About 
4.59 percent of the entire body surface was affected.  There 
were small pockmarks and ingrown hairs in the facial areas. 
The veteran did not have disfiguring facial scars. The 
examiner opined that the PFB had not worsened since the last 
examination in 2001.  

The file contains treatment records for several conditions 
including for PFB.  The evidence does not show that the skin 
disorder is productive of any functional disability of the 
face.   

The veteran's facial skin disorder has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7814, tinea barbae.  This code is rated under Diagnostic Code 
7806, eczema (2002).  

Prior to August 30, 2002, that diagnostic code provided that 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warranted a 10 percent 
rating.  Exudation or constant itching, extensive lesions, or 
a marked disfigurement warranted a 30 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

Prior to August 30, 2002, scars of the head, face or neck 
warranted a 10 percent evaluation if they were moderately 
disfiguring.  Severe scars, especially, if producing a marked 
and unsightly deformity of the eyelids, lids, or auricles 
warranted a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders. Under the revised criteria 
dermatitis or eczema affecting at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas, or; when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent rating.  A 30 percent rating is 
warranted for dermatitis or eczema affecting 20 to 40 percent 
of the entire body, or 20 to 40 percent of exposed area 
affected, or; when systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. A 60 percent rating requires more than 
40 percent of the entire body, or more than 40 percent of 
exposed area affected, or; constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The revised criteria for disfigurement of the head face or 
neck provide that a 10 percent evaluation is warranted for 
disfigurement of the head, face, and neck when there is one 
characteristic of disfigurement. A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement. A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7800 and Note (1).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to only the pre-August 30, 2002, time period, and 
the new rating criteria for evaluating skin disorders to the 
term beginning on August 30, 2002. 

A. Former rating criteria.

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for PFB of the face for the period from 
January 20,1998, to August 30, 2002.  The only pertinent 
evidence consists of the report of the December 2001 VA 
examination which showed that close examination was required 
to see the scarring of the facial area and pockmarks of the 
face and the beard area.  The veteran did not itch, and only 
had occasional pain and discomfort due to ingrown facial 
hair.   

The evidence for the period from January 20,1998, to August 
29, 2002, does not suggest that the facial PFB was 
disfiguring, poorly nourished, ulcerated, tender and painful, 
or productive of any objective functional limitation.  Nor 
does the evidence demonstrate any exfoliation, exudation or 
constant itching associated with the PFB.

In short, the evidence is against the assignment of a rating 
in excess of 10 percent for the PFB under any applicable 
diagnostic code.  Entitlement to an initial rating in excess 
of 10 percent for PFB of the face for the period from January 
20,1998, to August 29, 2002, is not warranted.


B. Current rating criteria.

Review of the evidence on file since August 30, 2002, shows 
that the VA examiner in  January 2005 opined that the PFB had 
not worsened since the last examination in 2001 and the 
veteran did not have disfiguring facial scars.  The appellant 
had not been on any medication, corticosteroids, or other 
immunosuppressant drugs for his skin condition in the past 12 
months.  There was no sign of infection.  The total exposed 
skin surface was about 28 percent.   

Hence, while the veteran's disability has not worsened, a 
higher rating was available under the revised rating criteria 
for the period beginning on August 30, 2002.  As the examiner 
in January 2005 noted that the exposed area affected by PFB 
encompassed about 28 percent, the evidence supported the 
current rating of 30 percent under diagnostic code 7806 for 
the period beginning on August 30, 2002.   

A 50 percent rating is not warranted under any revised 
criteria.  PFB does not affect an area of 40 percent of 
either the entire body or the facial region.  There is no 
evidence of visible or palpable tissues loss, nor are there 
any disfiguring facial scars due to PFB.  The preponderance 
of the evidence is against a current rating in excess of 30 
percent.  Hence, entitlement to an initial evaluation since 
August 29, 2002, is denied.

In granting service connection for PFB of the face, assigned 
the veteran an effective date of January 20, 1998.  The Board 
has reviewed the evidence of record, but concludes that the 
veteran's PFB has remained essentially the same for the 
entire period from January 20, 1998.  Fenderson.


ORDER

Entitlement to a rating in excess of 10 percent for PFB of 
the face from January 20,1998, to August 29, 2002, is denied.

Entitlement to a rating in excess of 30 percent for PFB of 
the face beginning on August 30, 2002 is denied.

REMAND

The veteran contends that the evaluation currently assigned 
his right hip disability does not accurately reflect the 
severity of that disorder.  The record shows that he was last 
afforded a VA joint examination in December 2001.  At that VA 
examination the veteran reported increasing pain, soreness, 
stiffness, fatiguability, and limited endurance in his right 
hip.  The veteran reported that his right hip disorder was 
progressively getting worse. The examiner opined that the 
condition affected his employability.  The diagnosis was 
tendinitis to the right hip with early arthritis.

VA treatment summary records on file show that the veteran 
has been receiving additional treatment through the Cleveland 
VAMC as late as December 2004.  Alas, his treatment records 
are not in the file.  The records associated with this 
treatment, if available, are potentially relevant to the 
increased rating claim and should be obtained.

Given the fact that he has not been examined by VA in more 
than four years, as well as the presence of VA treatment 
summaries suggesting continued treatment and possible 
development of additional symptoms since 2001, an additional 
VA examination is warranted.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the contention that his disability had 
increased in severity).

Appellate review of the claim of entitlement to a total 
disability evaluation based on individual unemployability is 
deferred pending completion of the development set forth 
below.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ascertain whether he has received any 
additional treatment for his right hip 
disorder since the December 2001 VA 
examination.  If so, the RO should, with 
the assistance of the appellant as 
needed, attempt to obtain copies of any 
and all such treatment.  This includes 
attempting to secure any identified 
private treatment records, as well as any 
VA treatment records, to include those 
from the Cleveland, Ohio VA Outpatient 
Clinic.  To the extent that any attempt 
to obtain records is unsuccessful, the 
claims folder should document all efforts 
undertaken to secure the evidence and how 
the provisions of 38 U.S.C.A. § 5103A 
were complied with.  The appellant and 
his representative should also be 
informed of the negative results, and 
offered an opportunity to respond.  
38 C.F.R. § 3.159.

2.  Then, the RO should schedule the 
veteran for a VA joints examination by a 
physician with appropriate expertise to 
determine the nature and severity of his 
right hip tendonitis.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE work 
sheet for rating hip disorders, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of the right hip 
pathology. 

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion studies with an explanation as to 
what is the normal range of motion, the 
extent of any arthritis, neurological 
symptomatology, and pain on use.  The 
examiner should comment on the extent of 
the functional limitations caused by 
right hip tendonitis. The examiner should 
determine whether right hip tendonitis is 
manifested by weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss. The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right hip is used repeatedly. It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then undertake any other 
action required to comply with the notice 
and duty-to-assist requirements of the 
VCAA and VA's implementing regulations.  
Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and provide him and his 
representative an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


